Exhibit 10.78

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is entered into this 28th day of
October, 2009 (the “Effective Date”) by and between Syngenta Participations AG,
a corporation organized under the laws of Switzerland (“Syngenta”) and Verenium
Corporation (formerly Diversa Corporation), a Delaware corporation (“Verenium”).
In this Agreement, Syngenta and Verenium are referred to individually as a
“Party” and collectively as the “Parties.”

Background

The Parties have undertaken collaborative research efforts since 1999 and are
currently operating under a License and Research Agreement, dated December 31,
2006 (the “LRA”), which agreement superseded the Amended and Restated Research
Collaboration Agreement, by and between the Parties as of January 3, 2003, as
amended May 28, 2004 (the “Collaboration Agreement”). The Parties now desire to
terminate the LRA and set forth their respective rights and obligations with
respect to all biomolecules developed pursuant to the LRA and the Collaboration
Agreement. This Separation Agreement will supersede and replace in its entirety
the LRA and the Collaboration Agreement.

1.        Definitions.

1.1      “[…***…]” means the protein sequence as disclosed in Patent Application
number US […***…].

1.2      “Affiliate” means any corporation, firm, limited liability company,
partnership or other entity that directly or indirectly controls or is
controlled by or is under common control with a Party to this Agreement. As used
in this definition, control means ownership, directly or through one or more
Affiliates, of more than fifty percent (50%) of the shares of stock entitled to
vote for the election of directors, in the case of a corporation, or more than
fifty percent (50%) of the equity interests in the case of any other type of
legal entity, status as a general partner in any partnership, or any other
arrangement whereby a Party has the right to designate a majority of the board
of directors or equivalent governing body of a corporation or other entity or
otherwise has the right to control management of such corporation or other
entity, or if such level of ownership or control is prohibited in any country,
any entity owning or controlling at the maximum control or ownership right
permitted in the country where such entity exists.

1.3      “[…***…] Project” means the research project under the LRA for
generating […***…].

1.4      “Animal Nutrition” means the use of Biomolecules in feed applications
to alter, modify or improve feed conversion and/or animal nutrition, but
excluding all vaccines and therapeutic applications.

1.5      “Biomass” means material that originates from Plants which can be or is
intended to be used as a feedstock in the research, development and/or
production of biofuels and bioproducts, including without limitation bioethanol,
biodiesel, other fuels for energy applications and chemicals for any purpose,
including without limitation agricultural, food and non-food crops and their
residues and wastes (e.g. normally non-food material from crops such as stalks,
leaves, husks, seed fiber, hulls), forestry residues and wastes (e.g. wood
chips, sawdust, cardboard, pressboard, dead trees, tree branches), municipal
solid waste (e.g. household garbage and paper products), food processing and
other industrial



--------------------------------------------------------------------------------

wastes, energy crops (e.g. fast growing trees and grasses grown for this
purpose), including, but not limited to, corn stover, switchgrass, and sugar
cane bagasse, as well as trees; Biomass is often significantly composed of
cellulose, hemi cellulose and lignin structures and may also include oil crops
and starch components of crops.

1.6      “Biomolecule” means any Gene, DNA, RNA, and protein or chemical entity
the synthesis of which is directed by such Gene or Gene pathway, which protein
or chemical entity was produced by an organism.

1.7      “Collaboration Materials” means (i) any Biomolecule (a) discovered or
identified under the research program conducted pursuant to the terms of the
Collaboration Agreement or the LRA or (b) otherwise delivered by Verenium to
Syngenta pursuant to the terms of the LRA or the Collaboration Agreement, which
Biomolecules are identified in Exhibit A and those variants of such Biomolecules
identified in the data and results arising out of the research and development
program conducted pursuant to the LRA or the Collaboration Agreement, and
(ii) all data, information and materials with respect to any Biomolecule
generated by Verenium pursuant to the terms of the LRA or the Collaboration
Agreement, delivered by Verenium to Syngenta pursuant to the terms of the LRA or
Collaboration Agreement, or obligated to be delivered by Verenium to Syngenta
pursuant to the LRA or the Collaboration Agreement or to be delivered by
Syngenta to Verenium, as set forth in Exhibit F. For the avoidance of doubt,
Collaboration Materials include, but are not limited to all such materials, data
and information described above: (a) and designated by the Parties as […***…];
(b) developed for use in the field of Animal Nutrition; (c) pertaining to alpha
and gluco amylases, commonly referred to by the Parties as […***…]; and
(d) developed, delivered or evolved during the performance of the Joint Bagasse
Project or continuing work on such project (i) by Verenium as of the Effective
Date, or (ii) by Verenium in the course of performance of the […***…] Project
between the Effective Date and termination of the […***…] Project.

1.8      “Confidential Information” of a Party means any and all any
confidential information of such Party or any data, technical and economic
information (including the economic terms hereof), commercialization, and
research strategies and Know-How and other information provided by such Party
during the performance of this Agreement, during the term of the LRA, during the
term of the Collaboration Agreement or during the negotiation of this Agreement,
the Collaboration Agreement, the License Agreement or the Transaction Agreement
or in connection with the transactions contemplated thereby, or any Patent
Rights, Know-How and materials solely owned by such Party or otherwise
Controlled by such Party by virtue of rights granted by a Third Party furnished
to the other Party by such Party pursuant to this Agreement, the LRA, the
Collaboration Agreement, the License Agreement or the Transaction Agreement or
the transactions contemplated thereby.

1.9      “Control,” “Controls,” or “Controlled” means possession of the ability
to grant the licenses or sublicenses as provided for herein (other than by
virtue of any license granted pursuant to this Agreement or the License
Agreement) without violating the terms of any agreement or other arrangement
with any third party.

1.10    “Disclosing Party” means the Party providing or disclosing the
Confidential Information to the other Party.

1.11    “[…***…] Project” means the project […***…].

 

*** Confidential Treatment Requested

 

 

   Page 2   

 

     



--------------------------------------------------------------------------------

1.12      “Gene” means a polynucleotide sequence which can be transcribed into
RNA and generally encodes a protein, optionally together with its regulatory
sequences.

1.13      “Joint Bagasse Project” means the collaborative project directed to
the conversion of sugar cane Biomass conducted pursuant to the terms of the
Collaboration Agreement and the LRA.

1.14      “Know-How” means all proprietary ideas, inventions, data,
instructions, processes, trade secrets, devices, methods, formulae, materials,
protocols and marketing and other information, including improvements thereon,
whether or not patentable, including, without limitation, biological, chemical,
toxicological, physical and analytical, safety, manufacturing and quality
control data and information, which are (a) not publicly available and not
covered by Patent Rights, but which (i) are necessary or useful for the
commercial exploitation of the Patent Rights or (ii) otherwise relate to
Biomolecules or products that contain or incorporate Biomolecules or are
manufactured or produced using Biomolecules, and (b) Controlled by a Party or
its Affiliate as of the Effective Date (including those based on or derived from
information or inventions generated in the course of the research program
conducted under the LRA or the Collaboration Agreement).

1.15      “[…***…] Project” the project performed under the LRA or the
Collaboration Agreement designated by the Parties as the […***…] Project.

1.16      “License Agreement” means that certain Intellectual Property Rights
License Agreement, dated as of December 3, 2002, between Verenium and Syngenta,
as amended in accordance with its terms.

1.17      “Microbial Expression” means a microbial fermentation process for
Biomolecules, including, without limitation, bacterial, fungal and yeast based
fermentation. For avoidance of doubt, algae should not be considered a microbe
for the purpose of the Agreement, and “Microbial Expression “ shall not include
expression in algae.

1.18      “Patent Rights” means any United States or foreign patent or patent
application, and any division, continuation, continuation-in-part, reissue,
reexamination, extension or other governmental action that extends the subject
matter of such patent or patent application, substitution, confirmation,
registration or revalidation of the foregoing, in each case, that claims a
Biomolecule or a product which consists of, incorporates or is made through the
use of such Biomolecule or a method or process for the manufacture or use
thereof and that is Controlled by Syngenta or Verenium or their respective
Affiliates, or jointly by Syngenta and Verenium as of the Effective Date
(including those inventions made in the course of the research program conducted
under the Collaboration Agreement or the LRA).

1.19      “Plant” means a monocotyledonous or dicotyledonous plant, or an
angiosperm, a gymnosperm or a pteridophyte. For avoidance of doubt “Plants”
shall not include algae.

1.20      “Plant Gene” means a Gene which is native to a Plant or a Gene
modified for expression in Plants.

1.21      “Receiving Party” means the Party to whom the Disclosing Party
provides or discloses Confidential Information.

 

*** Confidential Treatment Requested

 

 

   Page 3   

 

     



--------------------------------------------------------------------------------

1.22      “Sublicensee” means (i) with respect to Syngenta, a Third Party which
receives from Syngenta or its Affiliate a license or sublicense, and (ii) with
respect to Verenium, a Third Party which receives from Verenium or its Affiliate
a license or sublicense.

1.23      “Syngenta Know-How” means any Know-How Controlled by Syngenta or its
Affiliates as of the Effective Date.

1.24      “Syngenta Patent Rights” means any Patent Rights Controlled by
Syngenta or its Affiliates, including, without limitation, the Patent Rights
specified in Section 10.1(a). Syngenta Patent Rights shall not include the
Assigned Patents or any Patent Rights that were assigned to Syngenta by Verenium
pursuant to the LRA or the Collaboration Agreement as a result of Verenium’s
decision not to file for or prosecute such Patent Rights, which Patent Rights
shall be owned solely and exclusively by Syngenta without further obligation to
Verenium.

1.25      “Third Party” means any party other than Syngenta, Verenium or an
Affiliate of either of them.

1.26      “TMRI Platform Technology” means all tools, technologies and methods
relating to proteomics, metabolomics, RNA dynamics and bioinformatics and
methods to analyze and link these components of genomics, which are both (i) not
publicly available and were proprietary to or Controlled by Syngenta or its
Affiliates immediately prior to the closing of the transactions under the
Transaction Agreement, and (ii) claimed or disclosed within the patent
applications and patents listed on Exhibit A to the License Agreement or are
within the scope of the material trade secrets related thereto, a written
description of such material trade secrets having been previously provided by
Syngenta prior to signing the Transaction Agreement.

1.27      TMRI Platform Technology Improvements” means any enhancement or
improvement to the TMRI Platform Technology, whether or not patentable, made,
conceived or reduced to practice solely by any employee or consultant of
Syngenta, solely by any employee or consultant of Verenium or jointly by any
employee or consultant of Syngenta and any employee or consultant of Verenium at
any time after the effective date of the Collaboration Agreement, and all Patent
Rights and Know-How that claim, disclose or cover such enhancement or
improvement.

1.28      “Transaction Agreement” means that certain Transaction Agreement,
dated as of December 3, 2002, among Torrey Mesa Research Institute, Verenium and
Syngenta, as amended in accordance with its terms.

1.29      “Transgenic Expression” means expression or production of Biomolecules
in Plants or using Plant Genes.

1.30      “Verenium Know-How” means any Know-How Controlled by Verenium or its
Affiliates as of the Effective Date.

1.31      “Verenium Patent Rights” means any Patent Rights Controlled by
Verenium or its Affiliates, including, without limitation, the Patent Rights
specified in Section 10.1(b).

2.         Collaboration Material Rights.    The Parties acknowledge and agree
that each of the Parties have the following rights with respect to the
Collaboration Materials:

 

 

   Page 4   

 

     



--------------------------------------------------------------------------------

2.1      Syngenta Rights. Syngenta shall retain all rights under the Syngenta
Patent Rights and Syngenta Know-How, and Verenium hereby grants to Syngenta and
its Affiliates a perpetual, irrevocable, royalty free, fully paid, exclusive,
worldwide license, with the right to sublicense, under the Verenium Patent
Rights and Verenium Know-How, to make, have made and use Biomolecules included
in the Collaboration Materials expressed or produced through Transgenic
Expression and to use data and information included in the Collaboration
Materials, in each case to develop, have developed, use, have used, make, have
made, import, have imported, export, have exported, sell, offer for sale and
have sold products which consist of, incorporate or are made through the use of
any Biomolecules included in the Collaboration Materials expressed or produced
through Transgenic Expression.

          In addition, the Parties acknowledge and agree that Syngenta shall
have a perpetual, irrevocable, royalty free, fully paid, exclusive, worldwide
license, with the right to sublicense, under the Verenium Patent Rights and
Verenium Know-How, to make, have made and use[…***…] (also known as […***…]) and
to use data and information included in the Collaboration Materials, in each
case to develop, have developed, use, have used, make, have made, import, have
imported, export, have exported, sell, offer for sale and have sold products
which consist of, incorporate or are made through the use of […***…].

           The rights of Syngenta and its Affiliates with respect to the
Collaboration Materials as set forth in this Section 2.1 and Section 2.3 and the
rights of Syngenta described in Section 3 are referred to as the “Syngenta
Rights.”

          Verenium expressly agrees that no further milestones, royalties or
other payments shall be due to Verenium with respect to the exercise of any of
the Syngenta Rights. In no event shall Syngenta’s commercialization or
sublicensing of any Syngenta Rights or any of the Syngenta Patent Rights or
Syngenta Know-How trigger any additional fees or payment obligations from
Syngenta to Verenium. The Parties agree that this paragraph does not limit any
obligation of Syngenta for indemnification pursuant to Section 14 or for breach
of this Agreement.

2.2      Verenium Rights. Subject to the research license set forth in
Section 2.3 below, and to Section 2.1 above with respect to the exclusive rights
to […***…], Verenium shall retain all rights under the Verenium Patent Rights
and Verenium Know-How, to make, have made and use the Biomolecules included in
the Collaboration Materials expressed or produced through Microbial Expression,
and to use data and information included in the Collaboration Materials, in each
case to use, develop, have developed, use, have used, make, have made, import,
have imported, export, have exported, sell, offer for sale and have sold
products which consist of, incorporate or are made through the use of any
Biomolecules included in the Collaboration Materials expressed or produced
through Microbial Expression.

          In addition, Syngenta hereby grants to Verenium and its Affiliates a
perpetual, irrevocable, royalty free, fully paid, exclusive, worldwide license,
with the right to sublicense, under the Syngenta Patent Rights and Syngenta
Know-How, to make, have made and use Biomolecules included in the Collaboration
Materials expressed or produced through Microbial Expression and to use data and
information included in the Collaboration Materials, in each case to develop,
have developed, use, have used, make, have made, import, have imported, export,
have exported, sell, offer for sale and have sold products which consist of,
incorporate or are made through the use of any Biomolecules included in the
Collaboration Materials expressed or produced through Microbial Expression.

 

*** Confidential Treatment Requested

 

 

   Page 5   

 

     



--------------------------------------------------------------------------------

          The rights of Verenium and its Affiliates with respect to the
Collaboration Materials as set forth in this Section 2.2 and the rights of
Verenium described in Section 3 and with respect to Assigned Patents as set
forth in Section 10.3 are referred to as the “Verenium Rights.”

          Syngenta expressly agrees that no milestones, royalties or other
payments shall be due to Syngenta with respect to the exercise of the Verenium
Rights or any improvements thereto. In no event shall Verenium’s
commercialization or sublicensing of any Verenium Rights or any of the Verenium
Patent Rights or Verenium Know-How trigger any fees or payment obligations from
Verenium to Syngenta. The Parties agree that this paragraph does not limit any
obligation of Verenium for indemnification pursuant to Section 14 or for breach
of this Agreement.

2.3      Research Rights. Verenium hereby grants to Syngenta and its Affiliates
a perpetual, royalty free, world-wide license, with the right to sublicense for
the purpose of conducting work by or on behalf of Syngenta or its Affiliates,
under the Verenium Patent Rights and Verenium Know-How to develop, have
developed, make, have made and use Biomolecules included in the Collaboration
Materials expressed or produced through Microbial Expression solely for the
purpose of research and development of such Biomolecules for production or
expression through Transgenic Expression pursuant to the license granted in
Section 2.1. For clarification, in no event shall Syngenta or its Affiliates
have any license to commercialize any Biomolecules included in the Collaboration
Materials expressed or produced through Microbial Expression or products based
thereon.

2.4.      Joint Rights. Each of the Parties shall have a perpetual, irrevocable,
royalty free, fully paid, non-exclusive, worldwide license, with the right to
sublicense, under the Verenium Patent Rights, the Verenium Know-How, the
Syngenta Patent Rights and the Syngenta Know-How to make, have made and use
Biomolecules included in the Collaboration Materials expressed or produced
through any form of expression or production of Biomolecules, other than
Transgenic Expression and Microbial Expression, and to use data and information
included in the Collaboration Materials, in each case to develop, have
developed, use, have used, make, have made, import, have imported, export, have
exported, sell, offer for sale and have sold products which consist of,
incorporate or are made through the use of any Biomolecules included in the
Collaboration Materials expressed or produced through any form of expression or
production of Biomolecules other than Transgenic Expression and Microbial
Expression. The joint rights set forth in this Section 2.4 shall specifically
include expression or production of Biomolecules in algae.

3.        Additional Rights. In addition to the rights set forth in Section 2
above and without changing any of the rights with respect to the Collaboration
Materials as set forth in Section 2.1 above:

3.1      TMRI Platform Technology Improvements. The Parties hereby acknowledge
and agree that (a) Verenium shall own all TMRI Platform Technology Improvements,
and shall be entitled to use the foregoing for any purpose, subject to the
provisions of Sections 10.1 and 3.1(b) with respect to TMRI Platform Technology
Improvements included in the data and results arising out of the research
program conducted pursuant to the terms of the Collaboration Agreement or
pursuant to Section 3 of the LRA, and (b) Verenium hereby grants Syngenta and
its Affiliates a perpetual, irrevocable, non-exclusive, royalty-free, worldwide
license, with the right to sublicense, to use the TMRI Platform Technology
Improvements which are owned or otherwise Controlled by Verenium pursuant to
Section 3.1(a) in the Syngenta Exclusive Field and in the Former Syngenta
Exclusive Field (as such terms are defined in the LRA).

 

 

   Page 6   

 

     



--------------------------------------------------------------------------------

3.2      […***…] Project and […***…] Project. Verenium further acknowledges and
agrees that Syngenta solely owns all right, title and interest in and to (i) all
proprietary ideas, inventions, data, instructions, processes, trade secrets,
devices, methods, formulae, materials, protocols and marketing, information,
software (including source code), documentation, hardware, designs, plans,
apparatus, systems and the like (including, without limitation, the leaf
sampling platform) generated in the course of the […***…] Project conducted by
the Parties under the Collaboration Agreement and/or under the LRA, including
all intellectual property rights therein; and (ii) all materials, Biomolecules,
proprietary ideas, inventions, data, processes, trade secrets, methods,
formulae, materials protocols and the like generated in the course of the
[…***…] Project conducted by the Parties under the Collaboration Agreement
and/or under the LRA, including all intellectual property rights therein.
Verenium agrees to cooperate fully in the preparation, filing and prosecution of
any intellectual property rights pursuant to this Section 3.2, including without
limitation, provide all materials (including assignments of rights, power of
attorney, etc.) and information, and shall sign all documents and make all
declarations necessary for Syngenta to apply for and pursue such intellectual
property protection or to otherwise reasonably assist Syngenta in its
intellectual property-related activities.

4.      […***…]. Syngenta has previously sublicensed Microbial Expression rights
in certain of its Collaboration Materials to […***…] pursuant to an exclusive
license in all fields excluding any plant expression systems, dated […***…] (the
“[…***…] Agreement”). Upon execution of this Agreement, the Parties hereby agree
that the […***…] Agreement shall be assigned in its entirety to Verenium and
Verenium hereby agrees to accept assignment of the […***…] Agreement in full and
to assume all Syngenta obligations, rights and responsibilities under the
[…***…] Agreement in accordance with the terms and conditions of the […***…]
Assignment Agreement attached hereto as Exhibit C, provided that Verenium shall
not assume any liabilities or obligations of Syngenta under the […***…]
Agreement that arose prior to the date of such assignment or that arise after
the date of such assignment and relate to any breach by Syngenta of the […***…]
Agreement prior to such assignment date or any event, circumstance or condition
occurring or existing on or prior to such assignment date that, with notice or
lapse of time, would constitute or result in a breach by Syngenta of the […***…]
Agreement.

5.      […***…]. Syngenta entered into a Limited Exclusive Worldwide Patent
License Agreement for […***…] Technology, dated […***…], with […***…] (the
“[…***…] Agreement”) for Microbial Expression rights in and to the […***…]
Collaboration Materials identified in Exhibit A as the “[…***…] Molecules.”
Verenium has reviewed and consented to the terms and conditions of the […***…]
Agreement and hereby agrees that upon execution of this Agreement, the […***…]
Agreement shall be assigned in its entirety to Verenium and Verenium hereby
agrees to accept assignment of the […***…] Agreement in full and to assume all
Syngenta obligations, rights and responsibilities under the […***…] Agreement in
accordance with the terms and conditions of the […***…] Assignment Agreement
attached hereto as Exhibit D, provided that Verenium shall not assume any
liabilities or obligations of Syngenta under the […***…] Agreement that arose
prior to the date of such assignment or that arise after the date of such
assignment and relate to any breach by Syngenta of the […***…] Agreement prior
to such assignment date or any event, circumstance or condition occurring or
existing on or prior to such assignment date that, with notice or lapse of time,
would constitute or result in a breach by Syngenta of the […***…] Agreement. The
Parties further acknowledge and agree that pursuant to the terms and conditions
of the […***…]Agreement, Syngenta received an upfront payment in the amount of
$[…***…]. Within thirty (30) days of the Effective Date, Syngenta shall deliver
to Verenium by wire transfer a portion of such upfront payment equal to
$[…***…]. Verenium agrees that Syngenta shall have no obligation to make any
additional payments to Verenium under the […***…] Agreement, including but not
limited to payments based on amounts received by Syngenta prior to the
assignment of the […***…] Agreement to Verenium, except as set forth in this
Section 5.

 

*** Confidential Treatment Requested

 

 

   Page 7   

 

     



--------------------------------------------------------------------------------

6.        Improvements.

6.1      Syngenta Improvements. The Parties acknowledge and agree that Syngenta
and its Affiliates and Sublicensees and any party that acquires rights to any
Biomolecule included in the Collaboration Material from Syngenta (the “Syngenta
Parties”) shall have the right to optimize, enhance and modify any Biomolecules
included in the Collaboration Materials without payment or other obligations to
Verenium. All such improvements to any Biomolecules included in the
Collaboration Materials made by or on behalf of a Syngenta Party after the
Effective Date of this Agreement (“Syngenta Improvements”) shall be owned by
such Syngenta Party, and such Syngenta Party shall have the right to file for
patent rights on such Syngenta Improvements and shall control prosecution,
maintenance, enforcement and defense of any such patent rights in or to such
Syngenta Improvements (“Syngenta Improvement Patent Rights”).

6.2      Verenium Improvements. The Parties acknowledge and agree that Verenium
and its Affiliates and Sublicensees and any party that acquires rights to any
Biomolecule included in the Collaboration Material from Verenium (the “Verenium
Parties”) shall have the right to optimize, enhance and modify any Biomolecules
included in the Collaboration Materials without payment or other obligations to
Syngenta, other than the obligations set forth in this Agreement. All such
improvements to any Biomolecules included in the Collaboration Materials made by
or on behalf of a Verenium Party after the Effective Date of this Agreement
(“Verenium Improvements”) shall be owned by such Verenium Party, and such
Verenium Party shall have the right to file for patent rights on such Verenium
Improvements and shall control prosecution, maintenance, enforcement and defense
of any such patent rights in or to such Verenium Improvements (“Verenium
Improvement Patent Rights”). Notwithstanding the foregoing, the Parties
acknowledge and agree that modifications to Biomolecules that were developed in
the Joint Bagasse Project, which modifications are made in the course of
performance of the […***…] Project between the Effective Date and termination of
the […***…] Project shall be Biomolecules included in the Collaboration
Materials but shall not be considered Verenium Improvements.

6.3      Verenium Non-Assert. In the event that the practice of any Syngenta
Improvement to use, develop, have developed, make, have made, import, have
imported, export, have exported, sell offer for sale and have sold products
which consist of, incorporate or are made through the use of such Syngenta
Improvement expressed or produced through Transgenic Expression would infringe
(i) any Verenium Patent Rights, or (ii) any Verenium Improvement Patent Rights
that claim a Verenium Improvement that […***…], then Verenium hereby covenants
to Syngenta that Verenium and its Affiliates will not, and Verenium will cause
the applicable Verenium Party that owns any Verenium Improvement Patent Rights
not to, assert or enforce such Verenium Patent Rights or such Verenium
Improvement Patent Rights against any Syngenta Party solely with respect to the
Syngenta Party’s manufacturing, having manufactured or using such Syngenta
Improvement to use, develop, have developed, make, have made, import, have
imported, export, have exported, sell, offer for sale and have sold products
which consist of, incorporate or are made through the use of any Syngenta
Improvement expressed or produced through Transgenic Expression.

6.4      Syngenta Non-Assert. In the event that the practice of any Verenium
Improvement to use, develop, have developed, make, have made, import, have
imported, export, have exported, sell offer for sale and have sold products
which consist of, incorporate or are made through the use of such Verenium
Improvement expressed or produced through Microbial Expression would infringe
(i) any Syngenta Patent Rights, or (ii) any Syngenta Improvement Patent Rights
that claim a Syngenta Improvement that

 

*** Confidential Treatment Requested

 

 

   Page 8   

 

     



--------------------------------------------------------------------------------

[…***…], then Syngenta hereby covenants to Verenium that Syngenta and its
Affiliates will not, and Syngenta will cause the applicable Syngenta Party that
owns any Syngenta Improvement Patent Rights not to, assert or enforce such
Syngenta Patent Rights or such Syngenta Improvement Patent Rights against any
Verenium Party solely with respect to such Verenium Party’s manufacturing,
having manufactured or using such Verenium Improvement to use, develop, have
developed, make, have made, import, have imported, export, have exported, sell,
offer for sale and have sold products which consist of, incorporate or are made
through the use of any Verenium Improvement expressed or produced through
Microbial Expression.

7.      Material Production. Verenium hereby agrees that for a period of […***…]
from the Effective Date, Verenium shall continue to supply Syngenta with
sufficient quantities of Biomolecules listed on Exhibit A as reasonably
necessary for Syngenta to exercise the Syngenta Rights. Verenium shall, upon
request by Syngenta, supply such Biomolecules to Syngenta at […***…] and
Syngenta shall pay Verenium such amount within thirty (30) days after the date
of an undisputed invoice for such amount. In an effort to transition the supply
of Biomolecules within the Collaboration Materials from Verenium to a third
party supplier identified by Syngenta, Verenium will provide Syngenta with the
following information with regard to the manufacturing process used by Verenium
with regard to such Biomolecules within the Collaboration Materials: (i) all
information regarding […***…], and which is necessary for the third party
supplier to manufacture and recover such Biomolecule, as well as the […***…];
and (ii) for […***…], Verenium will provide Syngenta with […***…]. In addition,
within thirty (30) days of the Effective Date, Verenium agrees to provide
Syngenta with all materials that Syngenta has paid for Verenium to manufacture,
but that have not yet been delivered as of the Effective Date of this Agreement
as set forth in Exhibit E, solely for use by Syngenta in exercising the Syngenta
Rights. Verenium will also deliver to Syngenta […***…], solely for use by
Syngenta in exercising the Syngenta Rights.

8.      Information Delivery. Within thirty (30) days of the Effective Date of
this Agreement (which may be extended by Verenium to up to sixty (60) days after
the Effective Date as necessary to allow sufficient time for delivery), Verenium
will deliver to Syngenta electronic copies of the following solely for use by
Syngenta in exercising the Syngenta Rights: (i) all information, including but
not limited to all […***…], and (ii) all […***…] that Verenium was obligated to
have provided to Syngenta pursuant to the terms of and during the term of the
LRA and the Collaboration Agreement, and which have not already been provided to
Syngenta as set forth in Exhibit F. Within thirty (30) days of the Effective
Date of this Agreement, Syngenta will deliver to Verenium electronic copies of
all […***…] that Syngenta was obligated to have provided to Verenium and which
have not already been provided to Verenium pursuant to the terms of and during
the term of the LRA and the Collaboration Agreement as set forth in Exhibit F to
the extent containing Collaboration Materials and solely for use by Verenium in
exercising the Verenium Rights. During the delivery period specified above, but
in no event later than sixty (60) days after the Effective Date, upon Syngenta’s
request, the Parties will meet in person to facilitate the transfer of all such
information described in this Section 8. The Parties shall make commercially
reasonable efforts to cooperate and provide such information in a timely manner,
and each Party agrees to comply with any reasonable request of the other Party
to meet to discuss and review any information or material transfer necessary to
comply with the transfer obligations under this Agreement.

9.      [Reserved.]

 

*** Confidential Treatment Requested

 

 

   Page 9   

 

     



--------------------------------------------------------------------------------

10.        Patent Prosecution.

10.1      Ownership of Intellectual Property Rights.

             (a)      Syngenta or its Affiliates shall retain all ownership
rights to all Patent Rights, Know-How and materials filed in the name of, made
or owned by Syngenta or its Affiliates as of, or acquired by Syngenta or its
Affiliates as of, the Effective Date, including rights owned by or assigned to
Syngenta pursuant to the LRA, including, without limitation, the patents and
patent applications set forth in Exhibit B.

             (b)      Verenium or its Affiliates shall retain all ownership
rights to all Patent Rights, Know-How and materials filed in the name of, made
or owned by Verenium or its Affiliates as of, or acquired by Verenium or its
Affiliates as of, the Effective Date, including rights owned by or assigned to
Verenium pursuant to the LRA, including, without limitation, Verenium’s
proprietary nucleic acid libraries and all improvements to Verenium’s discovery
and evolution technologies, and all its screening assays, robotic devices and
software related thereto.

10.2      Filing of Patents. Subject to the provisions of Section 10.3, Verenium
shall have the right, in its own discretion, to file for, prosecute and maintain
(including the defense of interferences, oppositions and similar proceedings)
all Verenium Patent Rights and Verenium Improvement Patent Rights. Syngenta
shall have the right, in its own discretion, to file for, prosecute and maintain
(including the defense of interferences, oppositions and similar proceedings)
all Syngenta Patent Rights and Syngenta Improvement Patent Rights. Each Party
agrees to cooperate fully in the preparation, filing, and prosecution of any
Patent Rights under this Agreement, including without limitation executing all
papers and instruments or requirement its employees or consultants, to execute
such papers and instruments as may be reasonably required, so as to enable the
other Party to apply for and to prosecute its Patent Rights in any country.

10.3      Notice of Discontinued Prosecution. If at any time Verenium does not
wish to file or wishes to discontinue the prosecution or maintenance of any
patent application or patent within the Verenium Patent Rights licensed to
Syngenta under Section 2.1 filed in any country, on a country-by-country basis,
Verenium shall (and shall obligate its outside patent counsel to) give notice of
such intention to Syngenta at least sixty (60) days prior to the date in which
failure to take action would cause such patent application or patent to lapse or
otherwise be abandoned. Syngenta will then have the right, but not the
obligation, to assume responsibility for the prosecution of any such Verenium
Patent Rights in the applicable country, at its own expense, by giving notice to
the Verenium of such intention within thirty (30) days. In such event, Verenium
shall assign all of its rights in such Patent Rights to Syngenta and such rights
shall become Syngenta Patent Rights subject to the license granted in
Section 2.2. In addition, Verenium hereby agrees to assign to Syngenta the
Patent Rights set forth in Exhibit G (the “Assigned Patents”). Within thirty
(30) days following the execution of this Agreement, Verenium shall deliver to
Syngenta Patent Rights assignment documents substantially in the form set forth
in Exhibit H. Syngenta hereby acknowledges and agrees that it will not broaden
the scope of the claims in the Assigned Patents to claim subject matter beyond
[…***…]. In addition, to the extent that the Assigned Patents claim any
Biomolecule other than […***…], Verenium shall have a perpetual, irrevocable,
royalty free, fully paid, exclusive, worldwide license, with the right to
sublicense under the Assigned Patents, to make, have made and use such
Biomolecules expressed or produced through Microbial Expression and to use data
and information included in the Collaboration Materials, in each case to
develop, have developed, make, have made, import, have imported, export, have
exported, sell, offer for sale and have sold products which consist of,
incorporate or are made through the use of any such Biomolecules expressed

 

*** Confidential Treatment Requested

 

 

   Page 10   

 

     



--------------------------------------------------------------------------------

or produced through Microbial Expression. In addition, at Verenium’s election
and expense, Verenium may file, prosecute and maintain a divisional claiming any
Biomolecule other than […***…] claimed by the Assigned Patents.

10.4      Patent Enforcement and Defense. In the event either Party becomes
aware of (i) any actual or threatened infringement or use of any Syngenta Patent
Rights (if the Party becoming aware of the action is Verenium) or Verenium
Patent Rights (if the Party becoming aware of the action is Syngenta), or
(ii) any allegation by a Third Party that the exercise of the rights granted to
either Party under this Agreement infringes or may infringe the intellectual
property rights of such Third Party (a “Third Party Infringement Claim”), that
Party shall promptly notify and provide full details to the other Party provided
that neither Party shall be required to provide information if it would waive
attorney client privilege or would be a breach of confidentiality obligations
with a third party. Syngenta shall have sole discretion with respect to
enforcement, defense and settlement of Syngenta Patent Rights and Syngenta
Improvement Patent Rights and Verenium shall have sole discretion with respect
to enforcement, defense and settlement of Verenium Patent Rights and Verenium
Improvement Patent Rights. In addition, with respect to (a) infringement of any
patent included in the Verenium Patent Rights or any Third Party Infringement
Claim against Verenium that is likely to have a material adverse effect on any
product being developed or commercialized by Syngenta or its Affiliates or
Sublicensees pursuant to a license granted under this Agreement or
(b) infringement of any patent included in the Syngenta Patent Rights or any
Third Party Infringement Claim against Syngenta that is likely to have a
material adverse effect on any product being developed or commercialized by
Verenium or its Affiliates or Sublicensees pursuant to a license granted under
this Agreement, Syngenta (in the case of subsection (a)) or Verenium (in the
case of subsection (b)) shall have the right, at its own expense, to be
represented in any action brought with respect to such infringement by counsel
of its own choice, and, if Verenium with respect to such Verenium Patent Rights
or Syngenta with respect to such Syngenta Patent Rights fails to bring an action
or proceeding prior to the earlier of (i) a reasonable time following the
receipt of notice of such alleged infringement not to exceed […***…] or
(ii) […***…] before the time limit, if any, set forth in the appropriate laws
and regulations for the filing of such actions, the other Party shall have the
right to bring and control any such action at its own expense and by counsel of
its own choice, and the Party that owns the Patent Rights shall have the right,
at its own expense, to be represented in any such action by counsel of its own
choice. Neither Party shall have the right to settle any patent infringement
litigation or claim under this Section 10.4 in a manner that diminishes the
rights of the other Party under this Agreement without the prior written consent
of such other Party.

10.5      Patent Challenge. Each Party and its Affiliates agrees to support the
other in any defense against a challenge to the issuance, validity or
enforceability of any of the Patent Rights assigned to said other Party under
this Agreement, the LRA or the Collaboration Agreement.

10.6      No Unauthorized Use. Verenium hereby covenants that it will not
practice or use the Syngenta Patent Rights or Syngenta Know-How or use any
Collaboration Materials or materials or information provided to it by Syngenta
pursuant to the terms of this Agreement, except as expressly permitted in this
Agreement. Syngenta hereby covenants that it will not practice or use the
Verenium Patent Rights or Verenium Know-How or use any Collaboration Materials
or materials or information provided to it by Verenium pursuant to the terms of
this Agreement, except as expressly permitted in this Agreement. Notwithstanding
the above, nothing in this Agreement shall prohibit either Party from using
outside the scope of this Agreement information which is in the public domain,
unless the use of such information would infringe issued, valid Patent Rights of
the other Party.

 

*** Confidential Treatment Requested

 

 

   Page 11   

 

     



--------------------------------------------------------------------------------

10.7      No Implied Licenses. No rights or licenses with respect to any
intellectual property owned by Verenium or Syngenta are granted or shall be
deemed granted hereunder or in connection herewith, other than those rights
expressly granted in this Agreement or in the License Agreement.

11.       Representations and Warranties.

11.1      Legal Authority. Each Party represents and warrants to the other that
it has the legal power, authority and right to enter into this Agreement and to
perform its respective obligations set forth herein, including the exclusive
grants of the Syngenta Rights and the Verenium Rights respectively.

11.2      No Conflicts.

    (a)       Syngenta represents and warrants that as of the Effective Date
neither it nor any of its Affiliates is a party to any agreement or arrangement
with any third party or under any obligation or restriction, including pursuant
to its Certificate of Incorporation or Bylaws, which in any way limits or
conflicts with its ability to fulfill any of its obligations under this
Agreement, and that none of them shall enter into any such agreement, or so
modify any existing agreement, which would conflict with its ability to fulfill
any of its obligations under this Agreement.

    (b)       Verenium represents and warrants that as of the Effective Date
neither it nor any of its Affiliates is a party to any agreement or arrangement
with any third party or under any obligation or restriction, including pursuant
to its Certificate of Incorporation or bylaws, which in any way limits or
conflicts with its ability to fulfill any of its obligations under this
Agreement, and that none of them shall enter into any such agreement, or so
modify any existing agreement, which would limit or conflict with its ability to
fulfill any of its obligations under this Agreement.

11.3      Disclosure.

    (a)      Verenium hereby represents and warrants that […***…].

    (b)      Syngenta hereby represents and warrants that […***…]. Syngenta
further represents and warrants that […***…], other than (i) […***…], or
(ii) […***…].

    (c)      Verenium hereby represents and warrants as of the Effective Date
that, other than […***…], Verenium has no knowledge that […***…].

    (d)      Syngenta hereby represents and warrants as of the Effective Date
that, other than […***…], Syngenta has no knowledge that […***…].

11.4      Disclaimer of Warranties. OTHER THAN AS SET FORTH IN THIS AGREEMENT,
VERENIUM AND SYNGENTA EXPRESSLY DISCLAIM ANY WARRANTIES OR CONDITIONS, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO THE CONFIDENTIAL INFORMATION,
PATENT RIGHTS OR KNOW-HOW, RESEARCH RESULTS, TECHNOLOGY, PROGRAM TECHNOLOGY,
GENE(S), BIOMOLECULE(S), OR PRODUCTS, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR VALIDITY
OF ANY TECHNOLOGY, PATENTED OR UNPATENTED.

 

*** Confidential Treatment Requested

 

 

   Page 12   

 

     



--------------------------------------------------------------------------------

12.      Confidentiality.

12.1      Confidential Information. Except as expressly provided herein, the
Parties agree that for a period of ten (10) years from and after the Effective
Date of this Agreement, the Receiving Party shall keep completely confidential
and shall not publish or otherwise disclose and shall not use for any purpose
except for the purposes contemplated by this Agreement the terms of this
Agreement and any Confidential Information of the other Party. The Parties
acknowledge and agree that the foregoing restrictions shall not apply to any:

(a)      information that is or becomes part of the public domain through no
fault of the Receiving Party or its Affiliates;

(b)      information that was obtained during the term of the LRA or
Collaboration Agreement or is obtained after the date hereof by the Receiving
Party or one of its Affiliates from any Third Party which is lawfully in
possession of such Confidential Information and not in violation of any
contractual or legal obligation to the Disclosing Party with respect to such
Confidential Information;

(c)      information that is known to the Receiving Party or one or more of its
Affiliates prior to disclosure by the Disclosing Party, as evidenced by the
Receiving Party’s written records; or

(d)      information which has been independently developed by the Receiving
Party without the aid or use of any Confidential Information, as shown by
contemporaneous written records.

12.2      Permitted Disclosures. Confidential Information may be disclosed to
employees, agents, consultants and actual or bona fide potential Sublicensees of
the Receiving Party or its Affiliates, but only to the extent reasonably
required to accomplish the purposes of this Agreement and only if such
employees, agents, consultants and actual or potential bona fide Sublicensees to
whom disclosure is to be made are subject to a written obligation to hold in
confidence and not make use of such information for any purpose other than those
permitted by this Agreement. Each Party will use at least the same standard of
care as it uses to protect proprietary or confidential information of its own to
ensure that such employees, agents, consultants, Affiliates and Sublicensees do
not disclose or make any unauthorized use of the Confidential Information. The
Receiving Party shall be permitted to disclose Confidential Information in the
event that, and only to the extent that, such information is required to be
disclosed to comply with applicable laws or regulations or for regulatory
filings to test, register and sell or license products, or develop products for
sale or license (such as disclosure to the United States Securities and Exchange
Commission, the United States Environmental Protection Agency, the United States
Department of Energy, the United States Food and Drug Administration, or the
United States Patent and Trademark Office, or to their foreign equivalents)
(including any disclosure necessary to enable a claim that a Party has the right
to file pursuant to the terms of this Agreement), or to comply with a court or
administrative order, provided that the Disclosing Party receives prior written
notice of such disclosure and that the Receiving Party takes all reasonable and
lawful actions to obtain confidential treatment for such disclosure and, if
possible, to minimize the extent of such disclosure. In addition, each Party may
disclose the terms of this Agreement to lenders, investment bankers, and similar
financial institutions solely for purposes of financing the business operations
of such Party and to third parties in connection with a potential bona fide
merger or acquisition transaction either (i) upon the written consent of the
other Party or (ii) if the disclosing Party obtains a signed confidentiality
agreement with such financial institution or third party with respect to such
information, upon terms substantially similar to those contained in this
Section.

 

 

   Page 13   

 

     



--------------------------------------------------------------------------------

13.        Publicity. All publicity, press releases and other announcements
relating to this Agreement or the transaction contemplated hereby shall be
reviewed in advance by, and shall be subject to the approval of, both Parties;
provided, however, that either Party may disclose the terms of this Agreement to
the extent required to comply with applicable securities or other laws, in which
case the disclosing Party shall use reasonable efforts to provide the
non-disclosing Party the opportunity to review and comment on such disclosure
prior to its submission. Verenium shall not reference Syngenta’s products or use
Syngenta’s name, trademarks or logos in any Verenium press statements, news
releases, advertising, promotional literature, public presentations, website or
other publications of any nature without Syngenta’s prior written approval, not
to be unreasonably withheld. Once a particular disclosure has been approved for
disclosure, either Party may make disclosures which do not differ materially
therefrom without any need for further consents. All such disclosures shall be
copied to the other Party for information.

14.        Indemnification and Limitation of Liability.

14.1      Syngenta. Syngenta agrees to indemnify, defend and hold harmless
Verenium and its Affiliates and Sublicensees and their respective employees,
agents, officers, directors and permitted assigns (each a “Verenium Indemnitee”)
from and against any claims, actions or suits by a third party resulting in any
liabilities, damages, settlements, claims, penalties, fines, and reasonable
costs or reasonable expenses incurred (including, without limitation, reasonable
attorneys’ fees and other expenses of litigation, if any, of Third Parties
awarded by the court in a final decision which is not appealed or is
unappealable) (any of the foregoing, a “Claim”) against or incurred by any
Verenium Indemnitee to the extent arising out of or resulting from (i) a breach
of any of the representations or warranties of Syngenta under this Agreement; or
(ii) a material breach of Syngenta’s obligations under this Agreement; or
(iii) the development, manufacture, use, promotion, marketing, sale or other
distribution of any product which consists of, incorporates or is made through
the use of Collaboration Materials by Syngenta or its Affiliates or
Sublicensees,, or (iv) any liability retained by Syngenta under the […***…]
Agreement or the […***…] Agreement, as provided in Sections 4 and 5 of this
Agreement, except, in each case, to the extent that such Claim arises out of or
results from a matter for which Syngenta is entitled to be indemnified by
Verenium pursuant to Section 14.2.

14.2      Verenium. Verenium agrees to indemnify, defend and hold harmless
Syngenta and its Affiliates and Sublicensees and their respective employees,
agents, officers, directors and permitted assigns (each a “Syngenta Indemnitee”)
from and against any Claims against or incurred by any Syngenta Indemnitee
arising out of or resulting from (i) a breach of any of the representations or
warranties by Verenium under this Agreement; or (ii) a material breach by
Verenium of its obligations under this Agreement; or (iii) the development,
manufacture, use, promotion, marketing, sale or other distribution of any
product which consists of, incorporates or is made through the use of
Collaboration Materials by Verenium or its Affiliates or Sublicensees, except,
in each case, to the extent that such Claim arises out of or results from a
matter as to which Verenium is entitled to be indemnified by Syngenta pursuant
to Section 14.1.

14.3      Procedure. A Verenium Indemnitee or Syngenta Indemnitee (the
“Indemnitee”) that intends to claim indemnification under this Section shall
promptly notify the indemnifying Party (the “Indemnitor”) in writing of any
Claim in respect of which the Indemnitee intends to claim such indemnification,
and the Indemnitor shall have the right to participate in, and, to the extent
the Indemnitor so desires, to assume the defense thereof with counsel chosen by
Indemnitor, with consent of Indemnitee, which consent shall not be unreasonably
withheld. The Indemnitee shall not enter into negotiations or enter into any
agreement with respect to the settlement of any Claim without the prior written
approval of

 

*** Confidential Treatment Requested

 

 

   Page 14   

 

     



--------------------------------------------------------------------------------

the Indemnitor, and the indemnity agreement in this Section 14 shall not apply
to amounts paid in settlement of any Claim if such settlement is made without
the consent of the Indemnitor, which consent shall not be withheld unreasonably.
The failure to deliver written notice to the Indemnitor within a reasonable time
after the commencement of any such action, if prejudicial to its ability to
defend such action, shall relieve such Indemnitor of any liability to the
Indemnitee under this Section. At the Indemnitor’s request, the Indemnitee under
this Section, shall cooperate fully with the Indemnitor and its legal
representatives in the investigation and defense of any action, claim or
liability covered by this indemnification and provide full information with
respect thereto.

14.4      Limitation of Liability. Notwithstanding anything in this Agreement to
the contrary, neither Party shall have any liability to the other Party or to
any Indemnitee for consequential or special damages or lost profits, and with
respect to Third Party claims, shall only be obligated under Section 14.1 or
14.2, as applicable, to indemnify Indemnitees against actual damages, if any,
awarded to a third party or actual settlement amounts, as applicable.

15.        Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that each Party that is a licensee of such rights under
this Agreement shall retain and may fully exercise its rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that, in the event of
the commencement of bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code, the Party hereto which is not a Party to such proceeding
shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in their possession, shall be,
within ten (10) days of the commencement of such proceeding, delivered to them
(i) upon any such commencement of a bankruptcy proceeding upon their written
request therefore, unless the Party subject to such proceeding (or a trustee on
behalf of the subject Party) elects to continue to perform all of their
obligations under this Agreement or (ii) if not delivered under (i) above, upon
the rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefore by the non-subject Party.

16.        Governing Law. This Agreement and any dispute arising from the
performance or any breach hereof, including without limitation, any dispute,
shall be governed by and construed in accordance with the laws of the State of
New York, without reference to conflicts of laws principles.

17.        Arbitration.

17.1      Consultation. If an unresolved dispute arises out of or relates to
this Agreement, or the breach hereof, either Party may refer such dispute to the
Chief Executive Officer of Verenium and Syngenta’s Head of Plant Science (or
equivalent position) or his or her nominee for good faith resolution. If such
dispute is not settled within forty-five (45) days of such referral, then either
Party may thereafter initiate arbitration in accordance with Section 17.2.

17.2      Resolution of Disputes. Except as otherwise provided in this
Agreement, including Section 17.6, any dispute, controversy or claim arising out
of the performance of this Agreement, including termination hereof, or any
alleged breach hereof which is not settled by mutual consent pursuant to
Section 17.1 above, shall be finally settled by binding arbitration as set forth
in Section 17.3 below, subject to the right to appeal as provided in
Section 17.5. Any arbitration award may be entered in a court of competent
jurisdiction for a judicial recognition of the decision and an order of
enforcement.

 

 

   Page 15   

 

     



--------------------------------------------------------------------------------

17.3      Procedures. Arbitration of any dispute, controversy or claim shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association by three (3) independent, neutral arbitrators appointed
in accordance with said rules. Any arbitration shall be held in New York, New
York. The arbitrators shall determine what discovery shall be permitted,
consistent with the goal of limiting the cost and time which the Parties must
expend for discovery; provided the arbitrators shall permit such discovery as
they deem necessary to permit an equitable resolution of the dispute. Any
written evidence originally in a language other than English shall be submitted
in English translation accompanied by the original or a true copy thereof.
Except as otherwise expressly provided in this Agreement, the costs of the
arbitration, including administrative and arbitrators’ fees, shall be shared
equally by the parties and each Party shall bear its own costs and attorneys’
and witness’ fees incurred in connection with the arbitration. A disputed
performance or suspended performances pending the resolution of the arbitration
must be completed within a reasonable time period following the final decision
of the arbitrators. The arbitrators shall be directed that any arbitration
subject to this Section 17.3 shall be completed within one (1) year from the
filing of notice of a request for such arbitration. The arbitration proceedings
and the decision shall not be made public without the joint consent of the
Parties and each Party shall maintain the confidentiality of such proceedings
and decision unless otherwise permitted by the other Party. Any decision which
requires a monetary payment shall require such payment to be payable in United
States dollars, free of any tax or other deduction. The Parties agree that the
decision shall be the sole, exclusive and binding remedy between them regarding
any and all disputes, controversies, claims and counterclaims presented to the
arbitrators, subject to the right to appeal as provided in Section 17.5.

17.4      Decision. The arbitrators shall, within fifteen (15) calendar days
after the conclusion of the arbitration hearing pursuant to Section 17.3, issue
a written award and statement of decision describing the essential findings and
conclusions on which the award is based, including the calculation of any
damages awarded. The arbitrators shall be authorized to award compensatory
damages, but shall NOT be authorized (i) to award non-economic damages, such as
for emotional distress, pain and suffering or loss of consortium, (ii) to award
punitive damages, or (iii) to reform, modify or materially change this Agreement
or any other agreements contemplated hereunder; provided, however, that the
damage limitations described in parts (i) and (ii) of this sentence will not
apply if such damages are statutorily imposed. The arbitrators also shall be
authorized to grant any temporary, preliminary or permanent equitable remedy or
relief the arbitrators deems just and equitable and within the scope of this
Agreement, including, without limitation, an injunction or order for specific
performance. Judgment on the award rendered by the arbitrators may be entered in
any court having competent jurisdiction thereof.

17.5      Limited Right to Appeal. The Parties agree that a final decision of
the arbitrators under Section 17.4 shall be subject to a limited arbitral
appellate review process as set forth in this Section 17.5 (an “Appeal”). Within
fifteen (15) calendar days of the Parties’ receipt of a final decision of the
arbitrators, either Party may make an Appeal of such decision under this
Section 17.5 upon written notice to the other Party. Such notice shall attach a
copy of the arbitrators’ decision and the bases for appealing such decision. If
neither Party provides such written notice to the other Party within such
fifteen (15) day period, then the decision of the arbitrators under Section 17.4
shall be final, binding, and immediately enforceable. Any decision submitted to
an Appeal in accordance with this Section 17.5 shall be heard and decided by a
three (3) person appellate arbitral tribunal (“Tribunal”). The Tribunal shall be
constituted using the same selection process as used for arbitrators pursuant to
Section 17.3, except that candidates for the Tribunal shall be persons who have
served as district court judges or circuit court judges in the United States
federal court system, or who are agreed upon by the Parties, and no person
having served as an arbitrator in the arbitration under Section 17.3 may serve
on the Tribunal. Any Appeal proceedings

 

 

   Page 16   

 

     



--------------------------------------------------------------------------------

shall be held in New York, New York, unless the Parties otherwise agree in
writing. The Tribunal, in addition to deciding any Appeal, shall have the
authority to make a full and final determination as to any challenge to the
Tribunal’s authority to act. The Parties intend for the Appeal to proceed
expeditiously and not be used to delay, or have the effect of unduly delaying,
the enforcement of the decision of the arbitrators under Section 17.4 and
therefore agree to use the following process. A telephonic, or where feasible
in-person, pre-hearing conference shall be held with the Tribunal within
fourteen (14) calendar days following the Tribunal being constituted. Within
fourteen (14) calendar days following the pre-hearing conference, each Party
shall provide to the other Party and the Tribunal a document stating its
position with respect to the Appeal, not to exceed fifty (50) pages double
spaced/letter sized paper (viewed in its totality, and not on a per claim
basis), per Appeal. The Tribunal shall determine whether to hold an in-person or
telephonic hearing, which in either case shall be held within fourteen (14) days
after the date that the last position document was received by the Tribunal. The
Appeal shall be based solely on the written award and statement of decision by
the arbitrators delivered under Section 17.4, and no new evidence shall be
submitted. In no event shall the Tribunal, or any Party, contact ex parte,
examine, call for testimony, or seek to offer the statement of any of the
arbitrators. The standard to be applied to any Appeal based upon an asserted
erroneous finding of fact, or mixed questions of fact and law, shall be whether
or not the finding was supported by sufficient evidence presented to meet the
standard of proof required in respect of the applicable claim or claims before
the arbitrators which rendered the decision that is subject to the Appeal. The
standard to be applied to any Appeal based upon an erroneous finding of law
shall be de novo. The Tribunal shall render its written decision within fifteen
(15) calendar days after the hearing. The decision shall be final and binding on
the Parties and shall include an award of costs and fees in accordance with
Section 17.3. Nothing herein shall be deemed as waiving or affecting, or
intending to waive or affect, the right of any party to challenge the
enforceability of an arbitral award based upon the provisions of the Federal
Arbitration Act, the New York Convention on the Enforcement of Foreign Arbitral
Awards, or any other applicable statute, treaty or convention.

17.6      Excluded Matters. This Section 17 shall not apply to any dispute,
controversy or claim that concerns (a) the validity or infringement of a patent,
trademark or copyright; or (b) any antitrust, anti-monopoly or competition law
or regulation, whether or not statutory.

17.7      Waiver. By agreeing to this binding arbitration provision, the Parties
understand that they are waiving certain rights and protections which may
otherwise be available if a claim between the Parties were determined by
litigation in court, including, without limitation, the right to seek or obtain
certain types of damages precluded by this provision, the right to a jury trial,
certain rights of appeal, and a right to invoke formal rules of procedure and
evidence.

18.        Waiver. No failure on the part of Syngenta or Verenium to exercise
and no delay in exercising any right under this Agreement, or provided by
statute or at law or in equity or otherwise, shall impair, prejudice or
constitute a waiver of any such right, nor shall any partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right, including without limitation any right under this Agreement or
under common law, in equity, by statute, or otherwise.

19.        Assignment. This Agreement shall not be assignable by either Party to
any third party hereto without the written consent of the other Party hereto;
except either Party may assign this Agreement, without such consent, to an
Affiliate of such Party; and either Party may assign this Agreement to an entity
that acquires all or substantially all of the business or assets of such Party
to which this Agreement pertains, whether by merger, reorganization,
acquisition, sale, or otherwise; provided, however, that, in the event of such
merger, reorganization, acquisition, sale or other transaction, no intellectual
property of any acquiring entity that is not a Party on the Effective Date shall
be included in

 

 

   Page 17   

 

     



--------------------------------------------------------------------------------

the technology and intellectual property licensed hereunder. The terms and
conditions of this Agreement shall be binding on and inure to the benefit of the
permitted successors and assigns of the Parties.

20.        Notices. All notices, requests and other communications hereunder
shall be in writing and shall be personally delivered or sent by internationally
recognized express delivery service, registered or certified mail, return
receipt requested, postage prepaid, in each case to the respective address
specified below, or such other address as may be specified in writing to the
other Parties hereto:

If to Syngenta:

Syngenta Participations AG

Schwarzwaldallee 215

CH-4002

Basel, Switzerland

Attention: President

Fax: 41 61 323 7571

With a copy to:

Syngenta International AG

Schwarzwaldallee 215

CH-4002

Basel, Switzerland

Attention: General Counsel

Fax: 41 61 323 7571

And with a copy to:

Syngenta Biotechnology, Inc.

3054 E. Cornwallis Road

PO Box 12257

Research Triangle Park, NC 27709-2257

Attention: Corporate Counsel

Fax: 919-597-3035

If to Verenium:

Verenium Corporation

55 Cambridge Parkway, 8th Floor

Cambridge, MA 02142

Attention: Chief Executive Officer

Fax: (617) 674-5353

With a copy to:

Verenium Corporation

55 Cambridge Parkway, 8th Floor

Cambridge, MA 02142

Attention: General Counsel

Fax: (617) 674-5353

Each Party providing notice shall as a matter of courtesy, use reasonable
efforts to transmit an electronic or facsimile copy of any such notice, but a
failure to do so shall not constitute a failure to provide notice or a breach of
this Agreement. All notices, requests and other communications shall be deemed
received

 

 

   Page 18   

 

     



--------------------------------------------------------------------------------

on the date of receipt by the recipient thereof if received prior to 5:00 p.m.
in the place of receipt and such is a business day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding business day in the place of receipt.

21.        Independent Contractors. Both Parties hereto are independent
contractors and are engaged in the operation of their own respective businesses,
and neither Party hereto is to be considered the agent or partner of the other
Party for any purpose whatsoever. Neither Party has any authority to enter into
any contracts or assume any obligations for the other Party or make any
warranties or representations on behalf of the other Party.

22.        Advice of Counsel. Verenium and Syngenta have each consulted counsel
of their choice regarding this Agreement, and each acknowledges and agrees that
this Agreement shall not be deemed to have been drafted by one Party or another
and will be construed accordingly.

23.        Severability. In the event that any provisions of this Agreement are
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remainder of the Agreement shall remain in full force and effect without
said provision. The Parties shall in good faith negotiate a substitute clause
for any provision declared invalid or unenforceable, which shall most nearly
approximate the intent of the Parties in entering this Agreement.

24.        Entire Agreement; Termination of LRA; Modified Term of Research
License and Option Agreement; Waiver and Release.

24.1      Entire Agreement. This Agreement and the Exhibits hereto constitute
the entire agreement, both written or oral, with respect to the subject matter
hereof, and, supersede all prior or contemporaneous understandings or
agreements, whether written or oral, between Verenium and Syngenta with respect
to such subject matter, including but not limited to the Collaboration Agreement
and the LRA, but subject to Section 24.3.

24.2      Termination of LRA. The LRA is hereby terminated as of the Effective
Date, and the Parties hereby agree and affirm that (i) neither Party shall have
any further obligation with respect to the LRA or the Collaboration Agreement,
and (ii) the LRA and the Collaboration Agreement are of no further force or
effect and are hereby superseded and replaced in their entirety by this
Agreement as of the Effective Date.

24.3      Modified Term of […***…] Agreement. The Parties hereby agree that
(a) […***…] Agreement between the Parties, effective as of […***…] (the
“[…***…]”), are hereby amended in their entirety as set forth below, (b) the
obligations of the Parties under […***…], and (c) except as amended by this
Section 24.3, the […***…] remains in effect in accordance with its terms.

    “[…***…]      “[…***…]” means […***…].”

    “[…***…]      […***…]. […***…].”

    “[…***…]      […***…]. This Agreement […***…].”

24.4      Waiver and Release. Each Party hereby generally, irrevocably,
unconditionally and completely releases, acquits and forever discharges the
other Party, and all agents, representative, employees, officers, directors,
attorneys, successors and assigns thereof, from any and all claims, causes

 

*** Confidential Treatment Requested

 

 

   Page 19   

 

     



--------------------------------------------------------------------------------

of action, damages, losses, attorneys’ fees, costs, whether known or unknown,
suspected or unsuspected, matured or unmatured, of every kind and nature, at law
or in equity, arising from or relating to claims or potential claims regarding
the scope of the rights and obligations with respect to the Collaboration
Agreement or the LRA as of the Effective Date to the extent of the subject
matter expressly addressed in this Agreement and any other claim or potential
claim raised in written correspondence between the parties with respect to
matters under the Collaboration Agreement or the LRA. Nothing in this Agreement
shall be deemed to release, acquit or discharge either Party, or its agents,
representative, employees, officers, directors, attorneys, successors and
assigns, from its obligations under this Agreement or any claim arising from any
breach of such obligations.

25.      Headings. The captions to the several Sections and Subsections hereof
are not a part of this Agreement, but are included merely for convenience of
reference only and shall not affect its meaning or interpretation.

26.      Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective legal representatives, successors
and permitted assigns.

27.      Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original and which together shall constitute one
instrument.

 

 

   Page 20   

 

     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their authorized representatives as of the Effective Date.

 

Syngenta Participations AG     Verenium Corporation By:  

/s/ Michael Kock

    By:  

/s/ Gerald M. Haines II

Title:  

Global Head IP Seeds

    Title:  

Executive Vice President

Date:  

28 October 2009

    Date:  

10/28/09

By:  

/s/ Pierre-Etienne Boin

     

Title:   Head Agribusiness Legal & IP       Date:  

28 October 2009

     

 

 

   Page 21   

 

     



--------------------------------------------------------------------------------

EXHIBIT A

Biomolecules Included in Collaboration Materials

[…***…]

 

*** Confidential Treatment Requested

 

 

   Page 22   

 

     



--------------------------------------------------------------------------------

EXHIBIT B

Syngenta Patent Rights

[…***…]

 

*** Confidential Treatment Requested

 

 

   Page 23   

 

     



--------------------------------------------------------------------------------

Exhibit C

[…***…] Assignment Agreement

[…***…]

 

*** Confidential Treatment Requested

 

 

   Page 24   

 

     



--------------------------------------------------------------------------------

Exhibit D

[…***…] Assignment Agreement

[…***…]

 

*** Confidential Treatment Requested

 

 

   Page 25   

 

     



--------------------------------------------------------------------------------

Exhibit E

Material Production

 

 

   Page 26   

 

     



--------------------------------------------------------------------------------

Exhibit F

Information Delivery

INFORMATION TO BE DELIVERED TO SYNGENTA:

[…***…]

INFORMATION TO BE DELIVERED TO VERENIUM:

[…***…]

 

*** Confidential Treatment Requested

 

 

   Page 27   

 

     



--------------------------------------------------------------------------------

Exhibit G

Assigned Patent Rights

[…***…]

 

*** Confidential Treatment Requested

 

 

   Page 28   

 

     



--------------------------------------------------------------------------------

Exhibit H

Patent Assignment Form

The parties will execute standard patent assignment forms generally acceptable
by the patent office in the jurisdiction(s) to which the patent assignment
applies.

 

*** Confidential Treatment Requested

 

 

   Page 29   

 

     